      Case 3:20-cv-03678-MCR-EMT Document 32 Filed 03/01/21 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF FLORIDA
                              PENSACOLA DIVISION

UNITED STATES OF AMERICA, ex
rel. ROBERT V. SMITH
v.                                          CASE NO. 3:20cv3678-MCR-EMT
JAY A. ODOM; OKALOOSA COUNTY
BOARD OF COMMISSIONERS

                             REFERRAL AND ORDER

Referred to Judge M. Casey Rodgers on     March 1, 2021

Motion/Pleadings: PLAINTIFF’S UNOPPOSED MOTION FOR EXTENSION
                  OF TIME TO FILE AMENDED COMPLAINT
                  [to March 12, 2021]
Filed by     Plaintiff           on    February 26, 2021         Doc. #   31
Response                         on                              Doc. #

           Stipulated           Joint Pleading
  X        Unopposed            Consented

                                      JESSICA J. LYUBLANOVITS
                                      CLERK OF COURT
                                      /s/ Kathy Rock
                                      Deputy Clerk: Kathy Rock


      On consideration, the motion is GRANTED, as requested.


      DONE and ORDERED this 1st day of March 2021.


                                        M. Casey Rodgers
                                      M. CASEY RODGERS
                                      UNITED STATES DISTRICT JUDGE
